It is urged that we did not discuss two of appellant's bills of exception which he thinks presented reversible error. One complains that one of the two officers who testified that they saw appellant come to a place where a sack of liquor was secreted, and saw him get it and take it back to the car that was accompanying his, — testified that he was out there with the other officer who informed him that there was going to be a delivery of whisky. The objection was that this was hearsay testimony. We are unable to attach the importance to this declaration that seems to obtain in the mind of appellant's counsel. The jury were instructed not to consider the statement. Appellant was not named in the statement. The testimony for the State overwhelmingly shows appellant's guilt, and we would not think ourselves justified in holding the statement by the witness of this bit of hearsay testimony, of sufficient materiality to justify the reversal of the case. The other bill, which it is insisted we overlooked, presents objection to one of the officers testifying that when appellant picked up the sack containing the ten bottles of liquor, that he started back to the other car behind his to put it in the car." The objection is to the witness stating that appellant started "to put it in the car." We think it rather a refinement of reasoning to urge this as testimony materially injurious to the appellant. Appellant started some where with the liquor. His car was about twenty feet in front of another car stopped behind his. The officers both said that he went back to the other car. It would be wholly immaterial whether he put the liquor in that car or his own car. It is so manifest from the entire facts, if it be true that appellant did get the sack of liquor as testified to by the officers, that his purpose was to carry it away from the point, that we are unable to agree with counsel's argument in respect to the injury resulting from the statement of the conclusion or opinion of the witness.
There is an argument with regard to what is termed a fundamental error in the charge of the court. We do not so regard the matter referred to.
The motion for rehearing will be overruled.
Overruled. *Page 126